DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “(B) acidifying the cellulose nanofiber by an acidifying treatment agent; (C) hydrophobing the acidified cellulose nanofiber by a hydrophobic treatment agent; (D) dissolving the acidified and hydrophobed cellulose nanofiber in a solvent to form a cellulose nanofiber solution; (E) coating the cellulose nanofiber solution on a silicone resin film; (F) heating the coated silicone resin film to form a cellulose nanofiber layer on a surface of the silicone resin film; and (G) forming an inorganic coating layer on the surface of the silicone resin film having the cellulose nanofiber layer by atomic layer deposition,” as recited in claim 1.
Claims 1-12 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claim 13 is allowed as being linking claim to the allowed independent base claim 1.
Claim 14 is allowed as being dependent to the linking claim 13.
Claim 15 is allowed as being linking claim to the allowed linking claim 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 26, 2022